Title: Enclosure: John Henderson’s Deed of Milton Property to Craven Peyton, 17 November 1807
From: Henderson, John,Dawson, Martin,Turner, Fleming,Bullock, James
To: Peyton, Craven


            
                        
                        
                            
                            
                    
            Know all Men by these presents that I John Henderson of the County of Albemarle And State of Virginia have this day bargained soald And delivared Unto Craven Peyton of sd State And County
			 all the right tittle
			 And interest which the three
			 youngest children of Bennett Henderson Decsd are intitled in And adjacent to the town of Milton in the County of albemarle., the Names, of the children Are, Frances. L. Lucy. L. And Nancy Henderson, And I do hereby for evar warrant & defend a good And
			 lawfull right &
			 title in sd proparty to sd peyton for And in consideration of the Som of One Hundred pounds to me in hand pd by the sd peyton, And do furthar hereby bind my self my heirs &. in the Som of One Thousand pounds Nevar to interfere in y Any way whatsoevar directly Or indirectly with Any part of the proparty, herein soald. Or Any part of the proparty which the sd peyton has baught of the othar legatees of the sd Bennett Henderson Decsd, And do furthar oblige my self, to forward to the sd peyton compleat titles to the above mentioned proparty immediately on the three above mentioned legates becomes of lawfull age. given Undar my hand & Seale this Seventeenth day of novembar Eighteen hundred & Seven
            
              
                
                John Henderson Sealed
              
              
                
                guardian
              
              
                Signed Sealed And
                For the three Legatees
              
              
                delivared in the presence of
              
              
                Fleming Turner
              
              
                M Dawson
              
              
                James Bullock
              
            
          